 



Exhibit 10.3
EXCLUSIVE LICENSE AND RESEARCH
COLLABORATION AGREEMENT
by and between
MERCK & CO., INC.
and
AVALON PHARMACEUTICALS, INC.

 



--------------------------------------------------------------------------------



 



RESEARCH COLLABORATION AND LICENSE AGREEMENT
     This Agreement (this “Agreement”) is effective as of March 5, 2007 (the
“Effective Date”), and is entered into by and between MERCK & CO., INC., a
corporation organized and existing under the laws of New Jersey (“Merck”), and
AVALON PHARMACEUTICALS, INC., a corporation organized and existing under the
laws of Delaware (“Avalon”).
RECITALS:
     WHEREAS, Avalon has developed and will develop Avalon Know-How (as
hereinafter defined) and may obtain Avalon Patent Rights (as hereinafter
defined);
     WHEREAS, Merck and Avalon desire to enter into a research collaboration to
identify and develop Nominated Compounds (as hereinafter defined) and, if
applicable, for Merck to develop and commercialize Licensed Compounds (as
hereinafter defined) upon the terms and conditions set forth herein;
     WHEREAS, Merck desires to obtain a license under the Avalon Patent Rights
and Avalon Know-How, upon the terms and conditions set forth herein and Avalon
desires to grant such a license;
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the receipt and sufficiency which are hereby
acknowledged, the Parties hereby agree as follows:
ARTICLE 1 DEFINITIONS.
Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below.

1.1   “Act” shall mean, as applicable, the United States Federal Food, Drug and
Cosmetic Act, 21 U.S.C. §§ 301 et seq., and/or the Public Health Service Act, 42
U.S.C. §§ 262 et seq., as such may be amended from time to time.   1.2  
“Affiliate” shall mean (i) any corporation or business entity of which * percent
(*%) or more of the securities or other ownership interests representing the
equity, the voting stock or general partnership interest are owned, controlled
or held, directly or indirectly, by Merck or Avalon; or (ii) any corporation or
business entity which, directly or indirectly, owns, controls or holds * percent
(*%) * or more of the securities or other ownership interests representing the
equity, the voting stock or, if applicable, the general partnership interest, of
Merck or Avalon; or (iii) any corporation or business entity of which * percent
(*%) or more of the securities or other ownership interests representing the
equity, the voting stock or general partnership interest are owned, controlled
or held, directly or indirectly, by a corporation or business entity described
in (i) or (ii).   1.3   “Agreement” shall have the meaning given such term in
the preamble to this document.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



1.4   “Avalon” shall have the meaning given such term in the preamble to this
Agreement.   1.5   “Avalon Information and Inventions” shall mean all protocols,
formulas, data, Inventions, know-how and trade secrets, patentable or otherwise
with respect to (i) Hit Compounds, Lead Compounds, Nominated Compounds and/or
Licensed Compounds, including without limitation, *, (ii) *, and (iii) *, in
each case, resulting from the Research Program developed or invented solely by
employees of Avalon or other persons not employed by Merck acting on behalf of
Avalon; provided that and for the purposes of clarity, *.   1.6   “Avalon
Know-How” shall mean all information and materials, including but not limited
to, discoveries, improvements, processes, methods, protocols, formulas, data,
gene signatures, inventions (including without limitation Avalon Information and
Inventions and Avalon’s rights in Joint Information and Inventions), know-how
and trade secrets, patentable or otherwise, which (i) as of the Effective Date
or prior to the expiration and/or termination of the Research Program and the
Wind Down Term, are in the Control of Avalon or its Affiliates, (ii) are not
generally known and (iii) are necessary or useful to Merck in connection with
the Research Program and the research, development, manufacture, marketing, use
or sale of Licensed Compound or Product in the Territory; excluding, however,
any Merck Know-How; provided that *.   1.7   “Avalon Optioned Compounds” shall
have the meaning given such term in Section 2.6.3.   1.8   “Avalon Patent
Rights” shall mean any and all patents and patent applications in the Territory
(which for the purposes of this Agreement shall be deemed to include
certificates of invention and applications for certificates of invention) which
during the term of this Agreement are Controlled by Avalon or its Affiliates,
which: (i) claim Lead Compounds, Nominated Compounds, Licensed Compounds and/or
Products; or (ii) claim Avalon Information and Inventions; or (iii) are
divisions, continuations, continuations-in-part, reissues, renewals, extensions,
supplementary protection certificates, and the like of any such patents and
patent applications and foreign equivalents thereof.   1.9   “Avalon Reversion
License” shall have the meaning given such term in Section 2.6.3.   1.10   “*
Proof of Concept” shall mean, with respect to a Lead Compound, *.   1.11  
“Calendar Quarter” shall mean the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.  
1.12   “Calendar Year” shall mean each successive period of twelve (12) months
commencing on January 1 and ending on December 31.   1.13   “Cancer Indication”
shall mean a separate and distinct disease or medical condition in humans for
which a Product that is in Clinical Trials is intended to treat and/or prevent
and/or for which a Product has received Marketing Authorization for such
treatment and/or prevention for the following disease and medical conditions:
(a) the following * (each, a “Major Tumor Indication”); or (b) * (each, an
“Other Cancer Indication”).

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

2



--------------------------------------------------------------------------------



 



1.14   “Change of Control” shall mean with respect to a Party: (1) the sale of
all or substantially all of such Party’s assets or business relating to this
Agreement; (2) a merger, reorganization or consolidation involving such Party in
which the voting securities of such Party outstanding immediately prior thereto
cease to represent at least * percent (*%) of the combined voting power of the
surviving entity immediately after such merger, reorganization or consolidation;
or (3) a person or entity, or group of persons or entities, acting in concert
acquire more than * percent (*%) of the voting equity securities or management
control of such Party.   1.15   “Clinical Trial” shall mean a Phase I Clinical
Trial, Phase II Clinical Trial, Phase III Clinical Trial, and/or post-Marketing
Authorization clinical trial.   1.16   “Combination Product” shall mean a
Product which includes one or more active ingredients other than Licensed
Compound in combination with Licensed Compound. All references to Product in
this Agreement shall be deemed to include Combination Product.   1.17  
“Competing Pharma Change of Control” shall mean a Change of Control in which a
company or group of companies acting in concert (a) for whom collective
worldwide sales of ethical pharmaceutical products in the Calendar Year that
preceded the Change of Control were * dollars ($*) or more, or (b) have (by
itself, through an Affiliate or by contract with a Third Party) a research,
development or commercialization program relating to *, is the acquirer (by
asset purchase, merger, consolidation, reorganization or otherwise) as part of
such Change of Control.   1.18   “Control”, “Controls” or “Controlled by” shall
mean with respect to any item of or right under Avalon Patent Rights, Avalon
Know-How, Merck Know-How, Merck Patents, or any other intellectual property
rights, the possession of (whether by ownership or license, other than pursuant
to this Agreement) or the ability of a Party to grant access to, or a license or
sublicense of, such items or right as provided for herein without violating the
terms of any agreement or other arrangement with any Third Party existing at the
time such Party would be required hereunder to grant the other Party such access
or license or sublicense.   1.19   “Designation Date” shall have the meaning
given such term in Section 2.6.2.   1.20   “Designation Expiration Date” shall
have the meaning given such term in Section 2.6.2.   1.21   “Filing” of an NDA
shall mean the acceptance by a Regulatory Authority of an NDA for filing.   1.22
  “First Commercial Sale” shall mean, with respect to any Product, the first
sale for end use or consumption of such Product in a country on a nationwide
basis, excluding, however, any sale or other distribution for use in a Clinical
Trial.   1.23   “Full Time Equivalent” or “FTE” shall mean the equivalent of a
full-time scientist’s work time over a twelve-month period (including normal
vacations, sick days and holidays). The portion of an FTE year devoted by a
scientist to the Research Program shall be determined by dividing the number of
full days during any twelve-month period devoted by such employee to the
Research Program by the total number of working days during such twelve-month
period. The foregoing FTE year methodology shall be applied on a pro rata basis
to calculate the number of FTEs committed in a particular Calendar Quarter
during the Research Program Term.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

3



--------------------------------------------------------------------------------



 



1.24   “FTE Records” shall have the meaning given such term in Section 2.5.1.  
1.25   “GLP” or “Good Laboratory Practice” shall mean the applicable
then-current standards for laboratory activities for pharmaceuticals or
biologicals, as set forth in the Act and any regulations or guidance documents
promulgated thereunder, as amended from time to time, together with any similar
standards of good laboratory practice as are required by any Regulatory
Authority in the Territory.   1.26   “Hit Compounds” shall mean all compounds *.
  1.27   “Hits Delivery Date” shall mean the date that Merck completes the
transfer of the Hit Compounds to Avalon in accordance with Part A, Paragraph 4
of Schedule 2.1.   1.28   “IND” shall mean an Investigational New Drug
application, Clinical Study Application, Clinical Trial Exemption, or similar
application or submission for approval to conduct human clinical investigations
filed with or submitted to a Regulatory Authority in conformance with the
requirements of such Regulatory Authority.   1.29   “Information” shall mean any
and all information and data, including without limitation all Avalon
Information and Inventions, Merck Information and Inventions, Joint Information
and Inventions, Merck Know-How, Avalon Know-How, and all other scientific,
pre-clinical, clinical, regulatory, manufacturing, marketing, financial and
commercial information or data, whether communicated in writing, orally or by
any other method, which is provided by one Party to the other Party in
connection with this Agreement.   1.30   “Initiates”, “Initiated” or
“Initiation” shall mean, with respect to a Clinical Trial, the administration of
the first dose to a patient in such Clinical Trial.   1.31   “Invention” shall
mean any process, method, composition of matter, article of manufacture,
discovery or finding that is conceived and/or reduced to practice as a result of
the Research Program.   1.32   “Joint Committee” shall mean the joint committee
established to coordinate the Research Program as more fully described in
Section 2.3.   1.33   “Joint Information and Inventions” shall mean all
protocols, formulas, data, Inventions, know-how and trade secrets, patentable or
otherwise, resulting from the Research Program developed or invented jointly by
employees of Merck and Avalon or others acting on behalf of Merck and Avalon.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

4



--------------------------------------------------------------------------------



 



1.34   “Joint Patent Rights” shall mean any and all patents and patent
applications in the Territory (which for the purposes of this Agreement shall be
deemed to include certificates of invention and applications for certificates of
invention) which during the term of this Agreement claim Joint Information and
Inventions, or are divisions, continuations, continuations-in-part, reissues,
renewals, extensions, supplementary protection certificates, and the like of any
such patents and patent applications and foreign equivalents thereof.   1.35  
“Knowledge” shall mean as used in Section 6.2, the actual knowledge of a senior
executive or officer of Avalon, after due inquiry of scientific employees of
Avalon.   1.36   “Lead Compound” shall mean any compound identified by Avalon *.
  1.37   “Licensed Compound” shall mean any Nominated Compound(s) that Merck has
designated as a Licensed Compound pursuant to Section 2.6.2, together with any
Structurally Related Compounds thereof and metabolites, prodrugs, salts,
solvates, optical isomers, and polymorphs of the foregoing.   1.38   “Materials”
shall have the meaning given such term in Section2.9.   1.39   “Major Tumor
Indication” shall have the meaning given such term in Section 1.13(a).   1.40  
“Marketing Authorization” shall mean all approvals necessary from the relevant
Regulatory Authority to market and sell a Product in any country (including
without limitation all applicable pricing and governmental reimbursement
approvals required to sell Product in a country).   1.41   “Merck” shall have
the meaning given such term in the preamble to this Agreement.   1.42   “Merck
Extended Research Term” shall have the meaning given such term in Section 2.8.  
1.43   “Merck Information and Inventions” shall mean all protocols, formulas,
data, Inventions, know-how and trade secrets, patentable or otherwise with
respect to Hit Compounds, Lead Compounds, Nominated Compounds and/or Licensed
Compounds, resulting from the Research Program developed or invented solely by
employees of Merck or other persons not employed by Avalon acting on behalf of
Merck.   1.44   “Merck Know-How” shall mean *.   1.45   “Merck Patent Rights”
shall mean any and all patents and patent applications in the Territory (which
for the purposes of this Agreement shall be deemed to include certificates of
invention and applications for certificates of invention) which during the term
of this Agreement are Controlled by Merck which (i) claim Merck Information and
Inventions; or (ii) claim Licensed Compound and/or Product; or (iii) only in the
event that Avalon obtains an Avalon Reversion License in accordance with
Section 2.6.3, claim Avalon Optioned Compounds and/or product to the extent it
includes Avalon Optioned Compounds; or (iv) are divisions, continuations,
continuations-in-part, reissues, renewals, extensions, supplementary protection
certificates, and the like of any such patents and patent applications and
foreign equivalents thereof.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

5



--------------------------------------------------------------------------------



 



1.46   “NDA” shall mean a New Drug Application, Biologics License Application,
Worldwide Marketing Application, Marketing Application Authorization, filing
pursuant to Section 510(k) of the Act, or similar application or submission for
Marketing Authorization of a Product filed with a Regulatory Authority to obtain
marketing approval for a biological, pharmaceutical or diagnostic product in
that country or in that group of countries.   1.47   “Net Sales” shall mean *.  
1.48   “Nominated Compounds” shall mean any compound *.   1.49   “Other Cancer
Indication” shall have the meaning given such term in Section 1.13(b).   1.50  
“Party” shall mean Merck or Avalon, and “Parties” shall mean Merck and Avalon.  
1.51   “Phase I Clinical Trial” shall mean a human clinical trial in any country
that would satisfy the requirements of 21 CFR 312.21(a).   1.52   “Phase II
Clinical Trial” shall mean a human clinical trial in any country that would
satisfy the requirements of 21 CFR 312.21(b).   1.53   “Phase III Clinical
Trial” shall mean a human clinical trial in any country that would satisfy the
requirements of 21 CFR 312.21(c).   1.54   “* Proof of Concept” shall mean, with
respect to a Lead Compound *.   1.55   “Product(s)” shall mean any
pharmaceutical or biological preparation (which may be in any formulation,
presentation or dosage strengths) in final form (or in bulk form in accordance
with Section 5.3.3) containing Licensed Compound (i) for sale by prescription,
over-the-counter or any other method for any and all uses; or (ii) for
administration to human patients in a Clinical Trial, for any and all uses,
including without limitation any Combination Product.   1.56   “Regulatory
Authority” shall mean any applicable government regulatory authority involved in
granting approvals for the manufacturing, marketing, reimbursement and/or
pricing of a Product in the Territory, including, in the United States, the
United States Food and Drug Administration and any successor governmental
authority having substantially the same function.   1.57   “Related Party” shall
mean Merck, its Affiliates, and their respective sublicensees under the licenses
granted to Merck under this Agreement (which term does not include
distributors), as applicable.   1.58   “Research Program” shall mean the
research activities undertaken by the Parties hereto as set forth in Article 2
and as further described in Schedule 2.1.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

6



--------------------------------------------------------------------------------



 



1.59   “Research Program Term” shall have the meaning given such term in
Section 2.8.   1.60   “Structurally Related Compounds” shall mean, with respect
to a Lead Compound, Nominated Compound or Licensed Compound, as the case may be,
a compound that is *.   1.61   “Subsequent MT Indication” means a Major Tumor
Indication being pursued with respect to a Product for which a milestone payment
was made for an Other Cancer Indication under Section 5.2.2.   1.62   “Target”
shall mean *.   1.63   “Target HTS Assay” shall mean the promoter/reporter
assays for the Target as developed and validated by Avalon in accordance with
Part A, Paragraph 1 of Schedule 2.1.   1.64   “Territory” shall mean all of the
countries in the world, and their territories and possessions.   1.65   “Third
Party” shall mean an entity other than Merck and its Affiliates, and Avalon and
its Affiliates.   1.66   “Valid Patent Claim” shall mean a claim of an issued
and unexpired patent included within the *, which has not been revoked or held
unenforceable or invalid by a decision of a court or other governmental agency
of competent jurisdiction, and which is not appealable or has not been appealed
within the time allowed for appeal, and which has not been disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise.   1.67   “Wind Down Term” shall have the meaning given
such term in Section 2.8.

ARTICLE 2 RESEARCH PROGRAM

2.1   General. Avalon and Merck shall engage in the Research Program upon the
terms and conditions set forth in this Agreement. The activities to be
undertaken in the course of the Research Program are set forth in Schedule 2.1
which may be amended from time to time upon mutual written agreement by
authorized representatives of the Parties.

2.2   Conduct of Research. Avalon and Merck each shall proceed with the work set
out in the Research Program by using their respective good faith efforts to
allocate sufficient time, effort, equipment and facilities to the Research
Program and to use personnel with sufficient skills and experience as are
required to accomplish the Research Program in accordance with the terms of this
Agreement and Schedule 2.1.       Avalon and Merck each shall conduct the
Research Program in compliance with all applicable laws, rules and regulations,
including, without limitation, Good Laboratory Practice. In addition, if animals
are used in research hereunder, Avalon and Merck will comply with the Animal
Welfare Act or any other applicable local, state, national and international
laws and regulations relating to the care and use of laboratory animals. The
Parties encourage each other to use the highest standards, such as those set
forth in the Guide for the Care and Use of Laboratory Animals (NRC, 1996), for
the humane handling, care and treatment of such research animals. Any animals
which are used in the course of the Research Program, or products derived from
those animals, such as eggs or milk, will not be used for food purposes, nor
will these animals be used for commercial breeding purposes. Avalon and Merck
shall notify each other in writing of any deviations from applicable regulatory
or legal requirements. Avalon and Merck each certify to the other that it has
not, and will not, employed or otherwise used in any capacity the services of
any person debarred under United States law, including but not limited to
Section 21 USC 335a, in performing any portion of the Research Program.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

7



--------------------------------------------------------------------------------



 



    Merck shall be entitled to utilize the service of Third Parties to perform
its Research Program activities. Avalon shall be entitled to utilize the service
of Third Parties to perform its Research Program activities; provided that
Avalon shall not disclose the structure of any Hit Compound, Lead Compound,
and/or Nominated Compound to any such Third Party without the prior express
written consent of Merck. Notwithstanding anything to the contrary in the
foregoing, both Parties shall remain at all times fully liable for its
respective responsibilities under the Research Program.       Avalon shall
ensure: (i) by written agreement that all Avalon personnel, employees, and
agents involved in the Research Program shall comply with the confidentiality
provisions of this Agreement and shall be obligated to assign any rights they
may have in any Inventions made during such work to Avalon; and (ii) that each
of its personnel, employees, and agents that work on the Research Program is
qualified by appropriate experience and qualifications to perform the Research
Program work assigned to them in a capable and professional manner.       Merck
shall ensure: (i) by written agreement that all Merck personnel, employees, and
agents involved in the Research Program shall comply with the confidentiality
provisions of this Agreement and shall be obligated to assign any rights they
may have in any Inventions made during such work to Merck; and (ii) that each of
its personnel, employees, and agents that work on the Research Program is
qualified by appropriate experience and qualifications to perform the Research
Program work assigned to them in a capable and professional manner.   2.3  
Research Program Oversight. Promptly after the Effective Date the Parties will
establish a joint committee (the “Joint Committee”) to coordinate the Research
Program as follows:

  2.3.1   Composition. The Joint Committee shall have equal representation from
Avalon and Merck of no less than three (3) representatives from each Party. Each
Party may change its representatives to the Joint Committee from time to time in
its sole discretion, effective upon notice to the other Party of such change.
These representatives shall have appropriate technical credentials, experience
and knowledge, and ongoing familiarity with the Research Program. Additional
representatives or consultants may from time to time, by mutual consent of the
Parties, be invited to attend Joint Committee meetings, subject to such
representative’s or consultant’s written agreement to comply with the
requirements of Section 4.1. The Joint Committee shall be chaired by a
representative of Merck.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

8



--------------------------------------------------------------------------------



 



  2.3.2   Scope of Joint Committee Activities. The Joint Committee will act as a
non-decision making forum for periodic review, assessment and discussions
concerning the progress of the Research Program, and is intended to provide the
Parties with an opportunity to draw on each other’s experience and knowledge
relevant to the Research Program and provide consultation between the Parties.
In addition, the Joint Committee shall also act as a forum to discuss and in
good faith attempt to resolve any disagreement between the Parties as to whether
* Proof of Concept and/or * Proof of Concept has been achieved for a Lead
Compound in accordance with Section 2.6.1.     2.3.3   Meetings. The Joint
Committee shall meet during the term of the Research Program in accordance with
a schedule established by mutual written agreement of the Parties, but no less
frequently than twice per Calendar Year (provided that upon the achievement of a
* Proof of Concept or a * Proof of Concept in accordance with Section 2.6.1,
such frequency shall be no less frequently than once per Calendar Quarter), with
the location for such meetings alternating between Avalon and Merck facilities
(or such other location may be determined by the Joint Committee).
Alternatively, the Joint Committee may meet by means of teleconference,
videoconference or other similar communications equipment. Each Party shall bear
its own expenses related to the attendance of such meetings by its
representatives.     2.3.4   Project Co-Leaders. Merck and Avalon each shall
appoint two persons (each a “Project Co-Leader”), one a chemist and one a
biologist, from the Joint Committee to consult and coordinate its part of the
Research Program. The Project Co-Leaders shall be the primary contact between
the Parties with respect to the Research Program. Each Party shall notify the
other within thirty (30) days of the Effective Date of the appointment of its
Project Co-Leaders and shall notify the other Party as soon as practicable upon
changing this appointment.

2.4   Exchange of Information.

  2.4.1   Upon execution of this Agreement, and on an ongoing basis during the
term of the Research Program, Avalon shall disclose to Merck in English and in
writing or in an electronic format all Avalon Know-How not previously disclosed
to Merck. Merck shall promptly disclose Merck Know-How to Avalon during the
Research Program Term.     2.4.2   Avalon will not be required to provide any
information or data to the Joint Committee or to Merck other than Avalon
Know-How.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

9



--------------------------------------------------------------------------------



 



2.5   Records and Reports.

  2.5.1   Records. Merck and Avalon shall maintain records, in sufficient detail
and in good scientific manner appropriate for patent and regulatory purposes,
which shall fully and properly reflect all work done and results achieved by it
in the performance of the Research Program. Avalon shall also retain records,
consistent with is own internal FTE record keeping standards, reasonably
required to evidence the substance of the work being performed by Avalon’s FTEs
working on the Research Program and the time spent on such activities by its
FTEs, including without limitation records as to whether such FTEs are employees
of Avalon, its Affiliates, or Third Parties as permitted by Section 2.2
(collectively, “FTE Records”).     2.5.2   Copies and Inspection of Records.
Merck shall have the right, during normal business hours and upon reasonable
notice, to inspect Avalon’s records that contain FTE Records, Avalon Information
and Inventions and/or Avalon Know-how; provided that Avalon may require that
such inspection be performed by Merck only using a Third Party reasonably
acceptable to Avalon subject to written obligations of confidentiality with
respect to such records no less stringent than the terms of this Agreement and
such Third Party shall only report FTE Records, Avalon Information and
Inventions and/or Avalon Know-How to Merck. Avalon may also take reasonable
steps to protect information contained in their records that are not FTE
Records, Avalon Information and Inventions and/or Avalon Know-How from
disclosure to Merck or such Third Party. Merck shall maintain such records and
the information disclosed therein in confidence in accordance with Section 4.1.
Merck shall have the right to arrange for its employees and/or consultants
involved in the activities contemplated hereunder to visit the offices and
laboratories of Avalon and any of its Third Party contractors as permitted under
Section 2.2 during normal business hours and upon reasonable notice, and to
discuss the Research Program work and its results in detail with the technical
personnel and consultants of Avalon. Upon request, Avalon shall provide copies
of the records described in Section 2.5.1 above that are Avalon Information and
Inventions, Avalon Know-How or FTE Records to Merck or if Avalon requires the
Third Party inspector referred to above.     2.5.3   Quarterly Reports. Within *
days following the end of each Calendar Quarter during the Research Program Term
and any Wind Down Term, Avalon shall provide to Merck a written progress report
in English which shall generally describe the work performed to date and in such
Calendar Quarter on the Research Program, evaluate the work performed in
relation to the goals of the Research Program and provide such other general
information required by the Research Program or reasonably requested by Merck
relating to the progress of the goals or performance of the Research Program.
Such quarterly Avalon report shall also include, without limitation, a summary
of the worked performed on the Research Program during such Calendar Quarter and
a certification for Avalon whether the number of FTE’s working on the Research
Program has met the required minimum amount of Avalon FTE, if any, for such
Calendar Quarter under Section 8.2.1(b). *

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

10



--------------------------------------------------------------------------------



 



2.6   Proof of Concept Achievement and Merck’s Rights in Nominated Compound.

  2.6.1   Achievement of * Proof of Concept and/or * Proof of Concept.

  (a)   If Avalon believes that a Lead Compound has achieved either * Proof of
Concept and/or * Proof of Concept, Avalon shall promptly notify Merck in writing
of such conclusion and shall deliver to Merck the data in its possession that
Avalon believes is required to support such conclusion. Merck may also request
an appropriate amount, not to exceed * gram, of Material for such Lead Compound,
which Avalon shall provide, for Merck to conduct its own testing of such Lead
Compound to assist Merck in confirming that * Proof of Concept and/or * Proof of
Concept has been achieved. After Merck’s receipt of such notice, information and
Material and Merck’s prompt completion of its own confirmatory testing, but in
no event more than ninety (90) days after Avalon has provided Merck with data,
information and materials in accordance with this Section 2.6.1, Merck shall
convene its appropriate development committee (the “Merck Pre-Clinical
Development Committee”) which shall in good faith access the information
provided by Avalon and Merck’s results of its own confirmatory testing, and
determine whether it agrees that such Lead Compound has achieved the applicable
* Proof of Concept or * Proof of Concept, as the case may be. If, after such
review, the Merck Pre-Clinical Development Committee agrees with Avalon’s
conclusion the respective proof of concept milestone event shall be deemed to
have been achieved and Merck shall pay any milestone payments that may be due
therefore pursuant to Section 5.2.1. If the Merck Development Committee
concludes that the * Proof of Concept or * Proof of Concept, as the case may be,
has not been achieved, Merck shall promptly so notify Avalon and provide Avalon
with a written explanation of its rationale for such determination together with
any relevant results generated by Merck from its own confirmatory testing.    
(b)   *.

  2.6.2   Merck Rights in Nominated Compounds. Within thirty (30) days of a Lead
Compound becoming a Nominated Compound, Avalon shall provide Merck with all
Avalon Information and Inventions with respect to such Nominated Compound (as
further specified in phase (5) of the Research Program in Part A, Paragraph 5 of
Schedule 2.1 and which shall include without limitation all results and
structural information with respect to such Nominated Compound in Avalon’s
possession), and a mutually agreed amount of such Nominated Compound necessary
to permit Merck to perform confirmatory testing and support its preclinical
candidate criteria. Merck shall have * days after Merck’s receipt from Avalon of
all such information and quantities of Nominated Compounds, to designate in its
sole discretion such Nominated Compound as a Licensed Compound which designation
shall be made by written notice to Avalon. The date that Merck makes such a
designation shall be referred to herein as the “Designation Date”. If Merck
designates a Nominated Compound as a Licensed Compound, Merck shall pay the
amount specified in Section 5.1 therefor and such Nominated Compounds and the
compounds relating to such Nominated Compounds as specified in the definition of
Licensed Compounds in Section 1.37 shall become Licensed Compounds and will be
subject to the exclusive license to Merck granted under Section 3.1.1(c). If
Merck fails to designate a Nominated Compound as a Licensed Compound within such
* day period, Merck’s right to designate such Nominated Compound as a Licensed
Compound shall terminate and Avalon’s reversion rights set forth in
Section 2.6.3 shall apply. The expiration of such * day period without a
designation by Merck, or if earlier, the express written notification from Merck
that it does not wish to designate such Nominated Compounds as Licensed
Compounds is referred to herein as the “Designation Expiration Date”.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

11



--------------------------------------------------------------------------------



 



  2.6.3   Avalon Reversion Rights in Nominated Compounds. Only in the event that
(i) Merck does not designate any Nominated Compound as a Licensed Compound in
accordance with Section 2.6.2; and the Research Program Term has terminated, or
(ii) as specified pursuant to Section 8.2.2, Section 8.2.3 or Section 8.3.2(b)
in connection with a termination of this Agreement, then Avalon shall have the
right to obtain an Avalon Reversion License (as defined below). Avalon shall
exercise the Avalon Reversion License by providing written notice to Merck
(x) no earlier than, and within * days after, the later of (I) the expiration of
the Research Program Term; and (II) the Designation Expiration Date, or (y) if
Avalon has such license right pursuant to Section 8.2.2, Section 8.2.3 or
Section 8.3.2(b) in connection with a termination of this Agreement, within the
time frame specified therein. The “Avalon Reversion License” shall mean * such
Nominated Compound and Structurally Related Compounds thereof, * (the “Avalon
Optioned Compounds”; provided that if Avalon has such license right pursuant to
Section 8.2.2, Section 8.2.3 or Section 8.3.2(b) in connection with a
termination of this Agreement, “Avalon Optioned Compounds” shall have the
meaning given such term therein) solely for the research, development,
manufacture, use and commercialization of the Avalon Optioned Compounds for
their modulation of the Target, which license shall also be subject to the terms
and conditions set forth below:

  (a)   Avalon will pay a royalty to Merck on worldwide net sales of all
preparations and formulations containing an Avalon Optioned Compound at a
royalty rate of: (i) * percent (*%) of the first * dollars ($*) in net sales in
a Calendar Year; (ii) * percent (*%) of all net sales greater than * dollars
($*) and less than * dollars ($*) in a Calendar Year; and (iii) * percent (*%)
of all net sales greater than * dollars ($*) in a Calendar Year. The foregoing
royalties shall be subject to abatement by royalties payable by Avalon for
patent licenses from Third Parties necessary to sell such Avalon Optioned
Compound (other than for Merck Third Party Obligations (as defined below)) at
the rate of * percent (*%) of such obligations not to exceed * percent (*%) of
the royalty otherwise payable by Avalon to Merck hereunder.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

12



--------------------------------------------------------------------------------



 



      For the purposes of calculating the foregoing royalties, net sales shall
be calculated using the definition of Net Sales set forth in this Agreement as
if applicable to the gross invoice price of product containing an Avalon
Optioned Compound sold by Avalon, its Affiliates or sub-licensees to Third
Parties. These financial terms are binding on the Parties and Avalon shall not
have to make any further payments to Merck for the Avalon Reversion License;
provided that if applicable, Avalon shall be responsible for any and all payment
obligations that Merck may have to any Third Party with respect to such Avalon
Optioned Compounds (“Merck Third Party Obligations”).

  (b)   In the event that the making, having made, use, offer for sale, sale or
import by Avalon, its Affiliates or sub-licensees, of Avalon Optioned
Compounds(s) or products containing Avalon Optioned Compound, would infringe
during the term of this Agreement a product or use claim of issued letters
patent which Merck Controls and which patents are not covered by the grant in
the first paragraph of this Section 2.6.3, Merck grants to Avalon, to the extent
Merck is legally able to do so, a non-exclusive, sublicenseable license in the
Territory under such issued letters patent for Avalon, its Affiliates and
sub-licensees to develop, make, have made, use, sell, offer for sale or import
Avalon Optioned Compounds and products containing Avalon Optioned Compound in
the Territory for which royalties are otherwise payable to Merck under the terms
of this Section 2.6.3; provided that the foregoing licenses shall not include
any claim of an issued letters of patent that claims a formulation that was
invented after the date the Avalon Reversion License is exercised by Avalon to
the extent that such claim(s) are directed to the formulation of compounds other
than just Avalon Optioned Compounds. Avalon shall also be responsible for any
and all payment obligations that Merck may have to any Third Party to the extent
such payment obligations relate to the grant of a sublicense of such Third
Party’s patents under this Section 2.6.3(b).     (c)   Merck shall have a right
of first negotiation for any Avalon Optioned Compound *. Avalon shall promptly
notify Merck of any such achievement and Merck’s right of first negotiation for
such Nominated Compound shall continue for * days following such notification.
If the Parties do not reach agreement, Avalon shall have the right to grant
rights to such Avalon Optioned Compound to a Third Party. For the avoidance of
doubt, Avalon shall have the right to grant rights to a Third Party with respect
to Avalon Optioned Compounds prior to such achievement of such clinical proof of
concept and the granting of such rights shall terminate Merck’s right of first
negotiation.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

13



--------------------------------------------------------------------------------



 



      If Avalon exercises the Avalon Reversion License, the Parties shall, in
good faith negotiate a definitive agreement (a “Definitive Avalon Reversion
License Agreement”) to encompass the Avalon Reversion License which may include
other usual and customary provisions and obligations therefore; provided that
the Avalon Reversion License shall be deemed to be automatically granted to
Avalon under the foregoing terms and conditions of this Section 2.6.3 upon
Avalon providing the notice in accordance therewith and such license shall
remain in effect under such terms and conditions until such time as the Parties
mutually agree to, execute and deliver a Definitive Avalon Reversion License
Agreement.

2.7   Research Information and Inventions. The entire right, title and interest
in:

  2.7.1   Avalon Information and Inventions and the intellectual property rights
therein shall be owned solely by Avalon;     2.7.2   Merck Information and
Inventions and the intellectual property rights therein shall be owned solely by
Merck; and     2.7.3   Joint Information and Inventions and the intellectual
property rights therein shall be owned *.

    Notwithstanding anything to the contrary in subsections 2.7.1 through 2.7.3
and without limiting any other provision of this Agreement, all Hit Compounds,
Lead Compounds, Nominated Compounds and Licensed Compounds shall be subject to
the Parties’ further covenants in Section 2.12.       Avalon shall promptly
disclose to Merck in writing its identification of any Lead Compounds and of the
development, making, conception or reduction to practice of Avalon Information
and Inventions and Joint Information and Inventions.   2.8   Research Program
Term. Except as otherwise provided herein, the term of the Research Program (the
“Research Program Term”) shall commence on the Effective Date and continue until
* (such continuation a “Merck Extended Research Term”). In addition, as part of
any Merck Extended Research Term Merck, in its written notice therefor, may also
*. In the Event that the Research Program Term is terminated in accordance with
clause (a) above without a Nominated Compound being identified and Avalon
reasonably believes that it is close to successfully identifying a Nominated
Compound, Avalon may by written notice provided to Merck by such termination
date continue the Research Program for an additional six (6) month period (the
“Wind Down Term”) in order to provide Avalon with an additional opportunity to
identify a Nominated Compound. This Research Program Term may also be extended
by the Parties by mutual written agreement of the authorized representative of
the Parties, and the Parties shall, in such case, amend Schedule 2.1 as
applicable. In the event that Avalon identifies a Nominated Compound during the
Wind Down Term, Sections 2.6.1 and 2.6.2 shall apply to such Nominated Compound.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

14



--------------------------------------------------------------------------------



 



2.9   Materials. In order to facilitate the Research Program, each Party shall
provide the other Party with sufficient quantities of material as set forth in
Schedule 2.1, such material and other materials as each such Party may provide
from time to time under this Agreement (the “Materials”). Each Party shall use
the Materials supplied by the other Party solely for the purposes of carrying
out its respective activities under the Research Program in accordance with the
terms of this Agreement and, consistent with the licenses granted to either
party under this Agreement. Neither Party shall transfer, deliver or disclose
any such Materials of the other Party, or any derivatives, analogs,
modifications or components thereof, to any Third Party without the prior
written approval of the providing Party, except that, if Merck is granted a
license pursuant to Section 3.1.1(c) Merck may transfer Materials provided by
Avalon without Avalon’s prior written consent to Merck’s Related Parties, agents
and subcontractors for the purpose of carrying out the development and
commercialization of Licensed Compound or Product and if Avalon is granted a
license pursuant to Section 2.6.3 Avalon may transfer Materials provided by
Merck without Merck’s consent for the purpose of carrying out the development
and commercialization of Avalon Optioned Compounds. The Materials are not to be
used in humans, except as contemplated by this Agreement and permitted by
applicable law. Any unused Materials supplied by either Party to the other Party
(excluding Materials supplied (x) by Avalon being used by Merck to develop and
commercialize Licensed Compounds in accordance with the rights granted to Merck
therein under Section 3.1 or (y) by Merck being used by Avalon to develop and
commercialize Avalon Optioned Compounds in accordance with the rights granted to
Avalon therein under Section 2.6.3) shall be, at the supplying Party’s option,
either returned to the other Party, or destroyed in accordance with its
instructions.

2.10   *.

  2.10.1   *.     2.10.2   *.

2.11   Research Program Limited Liability. Merck understands and agrees that
Avalon makes no representation that the Research Program will identify and/or
obtain any Lead Compound and/or Nominated Compound and Avalon shall have no
liability to Merck for failing to identify and/or obtain any Lead Compound
and/or Nominated Compound.

2.12   Further Covenants.

  2.12.1   *.     2.12.2   *.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

15



--------------------------------------------------------------------------------



 



ARTICLE 3 LICENSE; EXCHANGE OF INFORMATION; DEVELOPMENT AND COMMERCIALIZATION.

3.1   License Grant.

  3.1.1   License Grants by Avalon. Subject to the terms and conditions of this
Agreement, Avalon hereby grants to Merck:

  (a)   a royalty-free, * license in the Territory under the Avalon Know-How and
Avalon Patent Rights for the limited purpose of allowing Merck to conduct the
obligations and responsibilities allocated to Merck under the Research Program,
including without limitation, to evaluate Merck’s interest in designating a
Nominated Compound as a Licensed Compound pursuant to Section 2.6.2 of this
Agreement. Merck may sublicense such rights to its Affiliates and Third Parties
to conduct such obligations and responsibilities on its behalf.     (b)   a
perpetual, royalty-free * license in the Territory under Avalon Patent Rights
and Avalon Know-How solely for Merck and its Affiliates internal research
purposes for screening compounds against the Target for the sole purpose of
identifying compounds that do not modulate and/or bind to the Target. Merck may
sublicense such rights to its Affiliates and Third Parties, but solely in the
case of such Third Parties on a fee for service basis to conduct internal
research for and on behalf of Merck and its Affiliates. The license granted
under this Section 3.1.1(b) shall take effect upon Merck’s payment to Avalon of
the milestone payments for * events pursuant to Section 5.2.1.     (c)   a
royalty bearing (pursuant to Section 5.3) * (even as to Avalon) license in the
Territory, with the right to sublicense under Avalon Patent Rights, Avalon
Know-How and Avalon’s interest in Joint Information and Inventions and Joint
Patent Rights, to develop, use, make, have made, offer to sell, sell or import
Licensed Compounds and Products for any and all purposes. The license granted
under this Section 3.1.1(c)) shall take effect upon Merck’s payment to Avalon of
*.     (d)   Merck shall ensure that any sublicensee to which it sublicenses the
rights granted to Merck by Avalon under this Section 3.1.1 and Section 3.2, is
required to comply with at least the same obligations as Merck under this
Agreement, and *.

  3.1.2   License Grant by Merck. Subject to the terms and conditions of this
Agreement, Merck hereby grants to Avalon a non-exclusive, non-royalty bearing,
non-sublicenseable license in the Territory under Merck Information and
Inventions and Merck Know-How, solely for the limited purpose of allowing Avalon
to conduct the obligations and responsibilities allocated to Avalon under the
Research Program.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

16



--------------------------------------------------------------------------------



 



3.2   Non-Exclusive License Grant. In the event that the making, having made,
use, offer for sale, sale or import by Merck, or Merck’s Related Parties, of
Licensed Compound(s) or Product(s) would infringe during the term of this
Agreement *, Avalon hereby grants to Merck, to the extent Avalon is legally able
to do so, a non-exclusive, sublicenseable license in the Territory under such
issued letters patent for Merck and its Related Parties to develop, make, have
made, use, sell, offer for sale or import Licensed Compound(s) and Product(s) in
the Territory for which royalties are otherwise payable to Avalon under this
Agreement; provided that the foregoing licenses shall not include any claim of
an issued letters patent that claims *. Merck shall be responsible for any and
all payment obligations that Avalon may have to any Third Party to the extent
such payment obligations relate to the grant of a sublicense of such Third
Party’s patents under this Section 3.2.

3.3   No Implied Licenses. Except as specifically set forth in this Agreement,
neither Party shall acquire any license or other intellectual property interest,
by implication or otherwise, in any Information disclosed to it under this
Agreement or under any patents or patent applications Controlled by the other
Party or its Affiliates.

3.4   Development and Commercialization. Upon Merck’s designation of a Nominated
Compound as a Licensed Compound in accordance with Section 2.6.2 and the
granting of a license under Section 3.1.1(c), Merck shall use * efforts,
consistent with the usual practice followed by Merck in pursuing the
development, commercialization and marketing of its other pharmaceutical
products of a similar commercial value, at its own expense, to develop
commercialize and market a Product on a * basis in such countries in the
Territory where in Merck’s opinion it is commercially viable to do so. After *
and until *, within * days after the end of each Calendar Year, Merck shall
provide Avalon with a written report that *. At any time after Merck has
designated a Nominated Compound as a Licensed Compound in accordance with
Section 2.6.2 and the granting of a license to Merck under Section 3.1.1(c),
Merck shall promptly notify Avalon in the event that Merck and its Related
Parties are no longer developing or commercializing at least * Licensed Compound
or Product in the Territory because in Merck’s opinion it is not commercially
viable and Merck also does not pursue sublicensing of the Licensed Compound or
Product in the Territory (such notice is a “No Commercial Viability Notice”) and
Avalon shall have a right to terminate this Agreement in accordance with Section
8.2.3.

3.5   Excused Performance. The obligations of Merck with respect to any Licensed
Compound or Product under Section 3.4 are expressly conditioned upon the
continuing absence of any adverse condition or event relating to the safety or
efficacy of the Licensed Compound or Product, and the obligation of Merck to
develop or market any such Licensed Compound and Product shall be delayed or
suspended so long as in Merck’s opinion any such condition or event exists.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

17



--------------------------------------------------------------------------------



 



ARTICLE 4 CONFIDENTIALITY AND PUBLICATION.

4.1   Nondisclosure Obligation. All Information disclosed by one Party to the
other Party hereunder shall be maintained in confidence by the receiving Party
and shall not be disclosed to any Third Party or used for any purpose except as
set forth herein without the prior written consent of the disclosing Party,
except to the extent that such Information:

  4.1.1   is known by the receiving Party at the time of its receipt, and not
through a prior disclosure by the disclosing Party, as documented by the
receiving Party’s business records;     4.1.2   is in the public domain by use
and/or publication before its receipt from the disclosing Party, or thereafter
enters the public domain through no fault of the receiving Party;     4.1.3   is
subsequently disclosed to the receiving Party by a Third Party who may lawfully
do so and is not under an obligation of confidentiality to the disclosing Party;
    4.1.4   is developed by the receiving Party independently of Information
received from the disclosing Party, as documented by the receiving Party’s
business records;     4.1.5   is disclosed to governmental or other regulatory
agencies in order to obtain patents or to gain or maintain approval to conduct
clinical trials or to market Product, but such disclosure may be only to the
extent reasonably necessary to obtain patents or authorizations;     4.1.6   is
deemed necessary by Merck to be disclosed to Related Parties, agents,
consultants, and/or other Third Parties for the research and development,
manufacturing and/or marketing of the Licensed Compound or Product (or for such
entities to determine their interest in performing such activities) in
accordance with this Agreement on the condition that such Third Parties agree to
be bound by confidentiality and non-use obligations that substantially are no
less stringent than those confidentiality and non-use provisions contained in
this Agreement; provided, however, that the term of confidentiality for such
Third Parties shall be no less than ten (10) years from date of receipt; or    
4.1.7   is deemed necessary by Avalon to be disclosed (a) to its, agents,
consultants, and/or other Third Parties for accomplishing the goals of the
Research Program or, (b) in the event that Avalon is granted an Avalon Reversion
License in accordance with Section 2.6.3, to Avalon’s existing and potential
sublicensees, for the research and development, manufacturing and/or marketing
of the Avalon Optioned Compounds or product to the extent it contains Avalon
Optioned Compounds (or for such entities to determine their interest in
performing such activities) in accordance with this Agreement, in each case, on
the condition that such Third Parties agree to be bound by confidentiality and
non-use obligations that substantially are no less stringent than those
confidentiality and non-use provisions contained in this Agreement; provided,
however, that the term of confidentiality for such Third Parties shall be no
less than ten (10) years from date of receipt; or

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

18



--------------------------------------------------------------------------------



 



  4.1.8   is deemed necessary by counsel to the receiving Party to be disclosed
to such Party’s attorneys, independent accountants or financial advisors for the
sole purpose of enabling such attorneys, independent accountants or financial
advisors to provide advice to the receiving Party, on the condition that such
attorneys, independent accountants and financial advisors agree to be bound by
the confidentiality and non-use obligations contained in this Agreement;
provided, however, that the term of confidentiality for such attorneys,
independent accountants and financial advisors shall be no less than ten
(10) years.

    Any combination of features or disclosures shall not be deemed to fall
within the foregoing exclusions merely because individual features are published
or available to the general public or in the rightful possession of the
receiving Party unless the combination itself and principle of operation are
published or available to the general public or in the rightful possession of
the receiving Party.       If a Party is required by judicial or administrative
process to disclose Information that is subject to the non-disclosure provisions
of this Section 4.1 or Section 4.2, such Party shall promptly inform the other
Party of the disclosure that is being sought in order to provide the other Party
an opportunity to challenge or limit the disclosure obligations. Information
that is disclosed by judicial or administrative process shall remain otherwise
subject to the confidentiality and non-use provisions of this Section 4.1 and
Section 4.2, and the Party disclosing Information pursuant to law or court order
shall take all steps reasonably necessary, including without limitation
obtaining an order of confidentiality, to ensure the continued confidential
treatment of such Information.   4.2   Avalon Know-How. Avalon agrees to keep
all Avalon Know-How with respect to the Target and Hit Compounds, Lead
Compounds, Nominated Compounds and Licensed Compounds confidential subject to
the exceptions in Section 4.1.2, 4.1.5, 4.1.7 and/or 4.1.8.   4.3   Publication.
Merck and Avalon each acknowledge the other Party’s interest in publishing the
results of its research in order to obtain recognition within the scientific
community and to advance the state of scientific knowledge. Each Party also
recognizes the mutual interest in obtaining valid patent protection and in
protecting business interests and trade secret information. Consequently, except
for disclosures permitted pursuant to Section 4.1, either Party, its employees
or consultants wishing to make a publication shall deliver to the other Party a
copy of the proposed written publication or an outline of an oral disclosure at
least * days prior to submission for publication or presentation. The reviewing
Party shall have the right (a) to propose modifications to the publication or
presentation for patent reasons, trade secret reasons or business reasons or
(b) to request a reasonable delay in publication or presentation in order to
protect patentable information. If the reviewing Party requests a delay, the
publishing Party shall delay submission or presentation for a period of * days
to enable patent applications protecting each Party’s rights in such information
to be filed in accordance with Article 7. Upon expiration of such * days, the
publishing Party shall be free to proceed with the publication or presentation.
If Avalon requests modifications to a Merck publication or presentation, Merck
shall edit such publication to prevent disclosure of Information of Avalon
subject to the confidentiality obligations and uses permitted under this
Article 4 prior to submission of the publication or presentation. If Merck
requests modifications to an Avalon publication or presentation, Avalon shall
edit such publication to prevent disclosure of Information of Merck subject to
the Confidentiality obligations of this Article 4 prior to submission of the
publication or presentation.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

19



--------------------------------------------------------------------------------



 



4.4   Publicity/Use of Names. No disclosure of the existence, or the terms, of
this Agreement may be made by either Party, and no Party shall use the name,
trademark, trade name or logo of the other Party, its Affiliates or their
respective employees in any publicity, promotion, news release or disclosure
relating to this Agreement or its subject matter, without the prior express
written permission of the other Party, except as may be required by law. The
Parties acknowledge and agree that, upon and/or following the Effective Date,
one or both of the Parties may desire to issue a press release announcing the
execution of this Agreement. The Parties agree to consult with each other
reasonably and in good faith with respect to the text and timing of such press
releases prior to the issuance thereof; provided, however, that neither Party
shall issue any such press releases without the other Party’s consent, which may
not be unreasonably withheld. Either Party may issue such press releases or
otherwise make such public statements or disclosures (such as in annual reports
to stockholders or filings with the Securities and Exchange Commission) as it
determines in good faith based on advice of counsel, are reasonably necessary to
comply with applicable public disclosure laws and regulations; provided,
however, to the extent practicable a Party shall not issue any such press
releases or make such statements or disclosures without the other Party’s prior
review and comment. In addition, following any initial press release(s)
announcing this Agreement or other public disclosure approved by both Parties,
either Party shall be free to disclose, without the other Party’s prior written
consent, the existence of this Agreement, the identity of the other Party and
those terms of the Agreement which have already been publicly disclosed in
accordance herewith. Either Party may also disclose the terms and conditions of
this Agreement under terms of confidentiality and non-use obligations that are
substantially no less stringent than the confidentiality and non-use provisions
in this Agreement to its current or potential advisors and to its existing and
potential lenders and investors for the purpose of such Party’s financing
activities and in connection with a potential Change of Control of such Party.

ARTICLE 5 PAYMENTS; ROYALTIES AND REPORTS

5.1   Merck Licensed Compound Designation Payment. Subject to the terms and
conditions of this Agreement, Merck shall pay to Avalon the amount of * dollars
($*) within * days of its written notice the first time that Merck designates a
Nominated Compound as a Licensed Compound pursuant to Sections 2.6.2. In the
event that Merck makes a payment under this Section 5.1 and any of the milestone
payments under Section 5.2.1 for the first Nominated Compound have not been
paid, any such unpaid milestone under Section 5.2.1 shall be payable at such
time.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

20



--------------------------------------------------------------------------------



 



5.2   Milestone Payments. Subject to the terms and conditions of this Agreement,
Merck shall pay to Avalon the milestone payments set forth in this Section 5.2.

  5.2.1   *.     5.2.2   *.     5.2.3   *.     5.2.4   *.     5.2.5   *.    
5.2.6   *.     5.2.7   Merck shall notify Avalon in writing within * days
following the achievement of each milestone event set forth in this Section 5.2,
and shall make the appropriate milestone payment within thirty (30) days after
the achievement of such milestone event. The milestone payments set forth in
this Section 5.2 shall be payable only upon the initial achievement of the
particular milestone event for each Product and no amounts shall be due
hereunder for subsequent or repeated achievement of such milestone event for
such Product. If during the term of this Agreement any of the foregoing
milestone triggering events is skipped for a particular Product and Cancer
Indication, the milestone that would otherwise have been due for such skipped
milestone shall be due and payable on the occurrence of the next to occur
milestone event triggering event for such Product and Cancer Indication.    
5.2.8   Notwithstanding anything else to the contrary in this Section 5.2, if
Merck ceases development of a Licensed Compound or Product because of any
adverse condition or event relating to the safety or efficacy of such Licensed
Compound or Product, then Merck may apply the total milestone payments made with
respect to such abandoned Product against milestone payment obligations for the
next Product.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

21



--------------------------------------------------------------------------------



 



5.3   Royalties.

  5.3.1   Royalties Payable by Merck. Subject to the terms and conditions of
this Agreement, Merck shall pay Avalon royalties, calculated on a
Product-by-Product basis as set forth in this Section 5.3.

  (a)   Patent Royalties. Subject to the provisions of Section 5.3.1(d), Merck
shall pay Avalon royalties in an amount equal to the following percentage of Net
Sales of Products by Merck and its Related Parties; provided that the sale of
such Product would, but for the license granted to Merck under Section 3.1.1,
infringe a Valid Patent Claim in the country of sale:

  (i)   * percent (*%) of such Net Sales in the Territory in each Calendar Year
up to and including * dollars ($*);     (ii)   * percent (*%) of such Net Sales
in the Territory in each Calendar Year for the portion of Net Sales exceeding *
dollars ($*) up to and including * dollars ($*); and     (iii)   * percent (*%)
of such Net Sales in the Territory in each Calendar Year for the portion of Net
Sales exceeding * dollars ($*).

  (b)   Know-How Royalty. Notwithstanding the provisions of Section 5.3.1(a), in
countries where the sale of Product by Merck or its Related Parties would not
infringe a Valid Patent Claim, Merck shall pay royalty rates at * percent (*%)
of the applicable royalty rate determined according to Section 5.3.1(a).     (c)
  Royalty tiers pursuant to Section 5.3.1(a) and Section 5.3.1(b) shall be
calculated based on Net Sales of each Product in the Territory. For the purposes
of calculating the royalty rates applicable to Net Sales, the Net Sales of a
Product subject to royalties under either Section 5.3.1(a) or Section 5.3.1(b)
shall be pro rated based upon the aggregate amount of Net Sales for such Product
subject to royalties under both Section 5.3.1(a) and Section 5.3.1(b). By way of
example, assuming Net Sales for a Product in a given Calendar Year equal $*,
with $* (or *%) of such Net Sales being subject to Section 5.3.1(a) and $* (or
*%) of such Net Sales being subject to Section 5.3.1(b), then: first tier
royalties would be $* x *% payable at a *% royalty rate and $* x *% payable at a
*% royalty rate; and second tier royalties would be $* x *% payable at a *%
royalty rate and $* x *% payable at a *% royalty rate.     (d)   Royalties on
each Product at the rates set forth above shall be payable on a
country-by-country and Product-by-Product basis until the later of: (i) the
last-to-expire Valid Patent Claim claiming such Licensed Compound or Product as
a composition of matter; or (ii) * years after First Commercial Sale of such
Product in such country, after which time there is no further royalty
obligations with respect to such Product in such country.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

22



--------------------------------------------------------------------------------



 



  (e)   All royalties are subject to the following conditions:

  (i)   that only one royalty shall be due with respect to the same unit of
Product;     (ii)   that (and for the purposes of clarity) no royalties shall be
due upon the sale or other transfer among Merck or its Related Parties, but in
such cases the royalty shall be due and calculated upon Merck’s or its Related
Party’s Net Sales to the first independent Third Party;     (iii)   no royalties
shall accrue on the sale or other disposition of Product by Merck or its Related
Parties for use in a Clinical Trial;     (iv)   no royalties shall accrue on the
disposition of Product in reasonable quantities by Merck or its Related Parties
as samples (promotion or otherwise) or as donations (for example, to non-profit
institutions or government agencies for a non-commercial purpose); and     (v)  
For the purposes of clarity, the Parties acknowledge and agree, that Merck may
develop or commercialize Product in various formulations, presentations or
dosage strengths and that all formulations, presentations or dosage strengths of
Product incorporating the same Licensed Compound shall be considered the same
“Product” for determining any milestone or royalty payments due for such
Product.

  5.3.2   Change in Sales Practices. The Parties acknowledge that during the
term of this Agreement, Merck’s sales practices for the marketing and
distribution of Product may change to the extent to which the calculation of the
payment for royalties on Net Sales may become impractical or even impossible. In
such event the Parties agree to meet and discuss in good faith new ways of
compensating Avalon to the extent currently contemplated under Section 5.3.1,
but neither Party shall be obligated to agree to any change in compensation.    
5.3.3   Royalties for Bulk Licensed Compound. In those cases where Merck sells
bulk Licensed Compound rather than Product in packaged form to an independent
Third Party, the royalty obligations of this Section 5.3 shall be applicable to
the bulk Licensed Compound.     5.3.4   Compulsory Licenses. If a compulsory
license is granted to a Third Party with respect to Product in any country in
the Territory with a royalty rate lower than the royalty rate provided by
subsection 5.3.1, then the royalty rate to be paid by Merck on Net Sales in that
country under subsection 5.3.1 shall be reduced to the rate paid by the
compulsory licensee

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

23



--------------------------------------------------------------------------------



 



  5.3.5   Third Party Licenses. In the event that one or more patent licenses
from other Third Parties are required by Merck or its Related Parties in order
to make, have made, use, offer to sell, sell or import Licensed Compound or
Product(s) in a country (hereinafter “Third Party Patent Licenses”), * percent
(*%) of the royalties actually paid under such Third Party Patent Licenses by
Merck for sale of such Licensed Compound or Product in a country for a Calendar
Quarter shall be creditable against the royalty payments due Avalon by Merck
with respect to the sale of such Licensed Compound or Products in such country
only for such Calendar Quarter; provided, however, that in no event shall the
royalties owed by Merck to Avalon for such Calendar Quarter in such country be
reduced by more than * percent (*%).

5.4   Reports; Payment of Royalty. During the term of this Agreement following
the First Commercial Sale of a Product, Merck shall furnish to Avalon a
quarterly written report for the Calendar Quarter showing the Net Sales of all
Products subject to royalty payments sold by Merck and its Related Parties in
the Territory during the reporting period and the royalties payable under this
Agreement in sufficient detail to permit confirmation of the accuracy of the
royalty payment made, including, without limitation and on a country-by-country
and Product-by-Product basis, the number of Products sold, the gross sales and
Net Sales of Products, the royalties (in U.S. dollars) payable, and the method
used to calculate the royalty. Reports shall be due on the * day following the
close of each Calendar Quarter. Royalties shown to have accrued by each royalty
report shall be due and payable on the date such royalty report is due. Merck
shall keep complete and accurate records in sufficient detail to enable the
royalties payable hereunder to be determined.

5.5   Audits.

  5.5.1   Upon the written request of Avalon and not more than once in each
Calendar Year, Merck and its Affiliates shall permit an independent certified
public accounting firm of nationally recognized standing selected by Avalon and
reasonably acceptable to Merck, at Avalon’s expense, to have access during
normal business hours to such of the records of Merck and its Affiliates as may
be reasonably necessary to verify the accuracy of the royalty reports hereunder
for any year ending not more than * months prior to the date of such request.
The accounting firm shall disclose to Avalon only whether the royalty reports
are correct or incorrect and the amount of any discrepancy. No other information
shall be provided to Avalon.     5.5.2   If such accounting firm correctly
identifies a discrepancy made during such period, the appropriate Party shall
pay the other Party the amount of the discrepancy within * days of the date
Avalon delivers to Merck such accounting firm’s written report so correctly
concluding, or as otherwise agreed upon by the Parties. The fees charged by such
accounting firm shall be paid by Avalon; provided, however if such audit
uncovers an underpayment of royalties by Merck that exceeds * percent (*%) and *
dollars ($*) of the total royalties owed by Merck to Avalon for the period
audited, then the fees and costs charged by such accounting firm for such audit
shall be paid by Merck.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

24



--------------------------------------------------------------------------------



 



  5.5.3   Merck shall include in each sublicense granted by it pursuant to this
Agreement a provision requiring the sublicensee to make reports to Merck, to
keep and maintain records of sales made pursuant to such sublicense and to grant
access to such records by Avalon’s independent accountant to the same extent
required of Merck under this Agreement.     5.5.4   Except in the case of fraud,
upon the expiration of * months following the end of any year, the calculation
of royalties payable with respect to such year shall be binding and conclusive
upon Avalon and Merck, and Merck and its Related Parties shall be released from
any liability or accountability with respect to royalties for such year.    
5.5.5   Avalon shall treat all financial information subject to review under
this Section 5.5 or under any sublicense agreement in accordance with the
confidentiality and non-use provisions of this Agreement, and shall cause its
accounting firm to enter into an acceptable confidentiality agreement with Merck
and/or its Related Parties obligating it to retain all such information in
confidence pursuant to such confidentiality agreement.

5.6   Payment Exchange Rate. All payments to be made by Merck to Avalon under
this Agreement shall be made in United States dollars and may be paid by check
made to the order of Avalon or bank wire transfer in immediately available funds
to such bank account in the United States as may be designated in writing by
Avalon from time to time. In the case of sales outside the United States, the
rate of exchange to be used in computing the amount of currency equivalent in
United States dollars due Avalon shall be made at the rate of exchange utilized
by Merck in its worldwide accounting system, prevailing on the third to the last
business day of the month prior to the month in which such sales are recorded by
Merck.

5.7   Income Tax Withholding. If applicable laws, rules or regulations require
withholding of income or other taxes imposed upon any payments made by Merck to
Avalon under this Article 5, Merck shall make such withholding payments as may
be required and shall subtract such withholding payments from such payments.
Merck shall submit appropriate proof of payment of the withholding taxes to
Avalon within a reasonable period of time. Merck shall render Avalon reasonable
assistance in order to allow Avalon to obtain the benefit of any present or
future treaty against double taxation which may apply to such payments. If Merck
had a duty to withhold taxes in connection with any payment it made to Avalon
under this Agreement but Merck failed to withhold, and such taxes were assessed
against and paid by Merck, then Avalon shall reimburse and hold harmless Merck
from and against such taxes (including interest). If Merck makes a claim under
this Section, it will comply with the obligations imposed by this Section as if
Merck had withheld taxes from a payment to Avalon.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

25



--------------------------------------------------------------------------------



 



5.8   *.

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

6.1   Representations and Warranties of Each Party. Each Party represents and
warrants to the other Party that as of the Effective Date:

  6.1.1   it has the full right, power and authority to enter into this
Agreement and to perform its obligations hereunder;     6.1.2   this Agreement
has been duly executed by it and is legally binding upon it, enforceable in
accordance with its terms, and does not conflict with any agreement, instrument
or understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any material law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it; and    
6.1.3   it has the full right, power and authority to grant the licenses granted
under Article 3.

6.2   Avalon Representation and Warranties. Avalon represents and warrants to
Merck that as of the Effective Date:

  6.2.1   it has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in present and future Avalon Patent
Rights or Avalon Know-How with respect to the Target or specifically to any
compound that to its Knowledge binds to, and/or modulates, the Target;     6.2.2
  Avalon has no Knowledge that the Avalon Know-How, including without limitation
the methodology used to develop, identify, and synthesize compounds as potential
Lead Compounds, Nominated Compounds, Licensed Compounds and/or Products
infringes the intellectual property rights owned or possessed by any Third
Party; and     6.2.3   Avalon has no Knowledge of any judgments or settlements
against or owed by Avalon or pending or threatened claims or litigation against
Avalon relating to the Avalon Know-How and the Avalon Patent Rights.

6.3   Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER AVALON NOR MERCK MAKES ANY WARRANTY, EXPRESS OR IMPLIED, WITH
RESPECT TO THE QUALITY OF ANY KNOW-HOW OR PATENT RIGHTS OR OTHER SUBJECT MATTER
OF THIS AGREEMENT AND EACH PARTY HEREBY DISCLAIMS WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE AND ANY WARRANTY OR REPRESENTATION
REGARDING CLINICAL EFFECTIVENESS OF THE PRODUCT MANUFACTURED OR THAT ANY PATENT
IS VALID OR THAT ANY PATENT APPLICATION WILL BE GRANTED OR THAT PRODUCT OR
MANUFACTURE, SALE OR USE THEREOF DOES NOT INFRINGE PATENTS OWNED BY A THIRD
PARTY.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

26



--------------------------------------------------------------------------------



 



ARTICLE 7 PATENT PROVISIONS.

7.1   Filing, Prosecution and Maintenance of Patents. Avalon shall have the
right to file, prosecute and maintain in the Territory, upon appropriate
consultation with Merck, the Avalon Patent Rights licensed to Merck under this
Agreement; provided, however, that with respect to any Joint Information and
Inventions, *. With respect to Avalon Information and Inventions and/or Avalon
Know-How, Avalon may elect not to file patent applications in any country in the
Territory or may elect to file patent applications in some but not all countries
in the Territory, and if so, Avalon shall notify Merck and at the cost and
expense of Merck, Merck shall have the right to file such patent application in
any or all countries in the Territory in which Avalon elected not to file such
patent applications. In such event, Avalon shall execute such documents and
perform such acts at Merck’s expense as may be reasonably necessary in a timely
manner to allow Merck to file and prosecute such applications. Any such patent
applications shall be Avalon Patent Rights owned by Avalon. In each case, the
filing Party shall give the non-filing Party an opportunity to review the text
of the application before filing, shall consult with the non-filing Party with
respect thereto, and shall supply the non-filing Party with a copy of the
application as filed, together with notice of its filing date and serial number.
Avalon shall keep Merck advised of the status of the actual and prospective
patent filings and upon Merck’s request, shall provide advance copies of any
papers related to the filing, prosecution and maintenance of such patent
filings. Avalon shall promptly give notice to Merck of the grant, lapse,
revocation, surrender, invalidation or abandonment of any Avalon Patent Rights
licensed to Merck for which Avalon is responsible for the filing, prosecution
and maintenance. With respect to all filings hereunder, the filing Party shall
be responsible for payment of all costs and expenses related to such filings.

7.2   Option of Merck to Prosecute and Maintain Patents. Avalon shall give
notice to Merck of any desire to cease prosecution and/or maintenance of Avalon
Patent Rights exclusively licensed to Merck with respect to Licensed Compound or
Product under this Agreement on a country by country basis in the Territory and,
in such case, shall permit Merck, in its sole discretion, to continue
prosecution or maintenance of such Avalon Patent Rights at its own expense. If
Merck elects to continue prosecution or maintenance, Avalon shall execute such
documents and perform such acts at Avalon’s expense as may be reasonably
necessary to effect an assignment of such Avalon Patent Rights to Merck in a
timely manner to allow Merck to continue such prosecution or maintenance. Any
patents or patent applications so assigned shall be Merck Patent Rights and
shall not be considered Avalon Patent Rights.

7.3   Patent Expenses After License. Upon the grant of a license under
Section 3.1.1(c) and only for so long as such license continues, with respect to
any Avalon Patent Rights subject to such license as to which Avalon is
responsible for filing, and/or prosecution and/or maintenance, *.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.



27



--------------------------------------------------------------------------------



 



7.4   Interference, Opposition, Reexamination and Reissue.

  7.4.1   Avalon shall, within * days of learning of such event, inform Merck of
any request for, or filing or declaration of, any interference, opposition,
reissue or reexamination relating to Avalon Patent Rights exclusively licensed
to Merck with respect to Licensed Compound or Product under this Agreement.
Merck and Avalon shall thereafter consult and cooperate fully to determine a
course of action with respect to any such proceeding. Merck shall have the right
to review and comment on (which Avalon shall consider in good faith) any
submission to be made in connection with such proceeding.     7.4.2   Avalon
shall not initiate any reexamination, interference or reissue proceeding
relating to Avalon Patent Rights exclusively licensed to Merck with respect to
Licensed Compound or Product under this Agreement without the prior written
consent of Merck, which consent shall not be unreasonably withheld.     7.4.3  
In connection with any interference, opposition, reissue, or reexamination
proceeding relating to Avalon Patent Rights exclusively licensed to Merck with
respect to Licensed Compound or Product under this Agreement, Merck and Avalon
will cooperate fully and will provide each other with any information or
assistance that either may reasonably request. Avalon shall keep Merck informed
of developments in any such action or proceeding, including, to the extent
permissible by law, consultation and approval of any settlement, the status of
any settlement negotiations and the terms of any offer related thereto.    
7.4.4   Subject to Section 7.3, Avalon shall bear the expense of any
interference, opposition, reexamination, or reissue proceeding relating to
Avalon Patent Rights.     7.4.5   Regardless of which Party has the right to
initiate and prosecute such action, both Parties shall, as soon as practicable
after receiving notice of such action, convene and consult with each other
regarding the appropriate course of conduct for such action. The non-initiating
Party shall have the right to be kept fully informed and participate in
decisions regarding the appropriate course of conduct for such action, and the
right to join and participate in such action.

7.5   Enforcement and Defense.

  7.5.1   A Party shall give the other Party notice of either (i) any
infringement of Avalon Patent Rights exclusively licensed to Merck with respect
to Licensed Compound or Product under this Agreement, or (ii) any
misappropriation or misuse of Avalon Know-How that is exclusively licensed to
Merck, with respect to the making, using, selling, offer for sale or importation
of Licensed Compound and/or Product (“Product Infringement”) that may come to a
Party’s attention. Merck and Avalon shall thereafter consult and cooperate fully
to determine a course of action, including but not limited to the commencement
of legal action by either or both Merck and Avalon, to terminate any Product
Infringement. However, Merck, upon notice to Avalon, shall have the first right
to initiate and prosecute such legal action at its own expense and in the name
of Avalon and Merck, or to control the defense of any declaratory judgment
action relating to Avalon Patent Rights or Avalon Know-How that are exclusively
licensed to Merck with respect to Licensed Compound or Product under this
Agreement. Merck shall promptly inform Avalon if it elects not to exercise such
first right and Avalon shall thereafter have the right to either initiate and
prosecute such action or to control the defense of such declaratory judgment
action in the name of Avalon and, if necessary, Merck. Each Party shall have the
right to be represented by counsel of its own choice.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

28



--------------------------------------------------------------------------------



 



  7.5.2   In the event that Merck elects not to initiate and prosecute an action
as provided in Section 7.5.1, and Avalon elects to do so, the costs of any
agreed-upon course of action to terminate Product Infringement without
limitation the costs of any legal action commenced or the defense of any
declaratory judgment, shall be borne by Avalon and shared equally by Avalon and
Merck.     7.5.3   For any action to terminate any Product Infringement in the
event that Merck is unable to initiate or prosecute such action solely in its
own name, Avalon will join such action voluntarily and will execute and cause
its Affiliates to execute all documents necessary for Merck to initiate
litigation to prosecute and maintain such action. In connection with any action,
Merck and Avalon will cooperate fully and will provide each other with any
information or assistance that either may reasonably request. Each Party shall
keep the other informed of developments in any such action or proceeding,
including, to the extent permissible by law, consultation on and approval of any
settlement, the status of any settlement negotiations and the terms of any offer
related thereto.     7.5.4   Any recovery obtained by either or both Merck and
Avalon in connection with or as a result of any action contemplated by this
Section, whether by settlement or otherwise, shall be shared in order as
follows:

  (a)   *;     (b)   *; and     (c)   *.

  7.5.5   Avalon shall inform Merck of any certification regarding any Avalon
Patent Rights that are exclusively licensed to Merck with respect to Licensed
Compound or Product under this Agreement it has received pursuant to either 21
U.S.C. §§355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) or its successor provisions or
any similar provisions in a country in the Territory other than the United
States, and shall provide Merck with a copy of such certification within five
(5) days of receipt. Avalon’s and Merck’s rights with respect to the initiation
and prosecution of any legal action as a result of such certification or any
recovery obtained as a result of such legal action shall be as defined in
subsections 7.5.1 through 7.5.4; provided, however, that Merck shall exercise
its first right to initiate and prosecute any action and shall inform Avalon of
such decision within ten (10) days of receipt of the certification, after which
time Avalon shall have the right to initiate and prosecute such action.
Regardless of which Party has the right to initiate and prosecute such action,
both Parties shall, as soon as practicable after receiving notice of such
certification, convene and consult with each other regarding the appropriate
course of conduct for such action. The non-initiating Party shall have the right
to be kept fully informed and participate in decisions regarding the appropriate
course of conduct for such action, and the right to join and participate in such
action.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

29



--------------------------------------------------------------------------------



 



7.6   Patent Term Restoration. The Parties hereto shall cooperate with each
other, including without limitation to provide necessary information and
assistance as the other Party may reasonably request, in obtaining patent term
restoration or supplemental protection certificates or their equivalents in any
country in the Territory where applicable to Avalon Patent Rights exclusively
licensed to Merck with respect to Licensed Compound or Product under this
Agreement. In the event that elections with respect to obtaining such patent
term restoration are to be made, Merck shall have the right to make the election
and Avalon agrees to abide by such election.

ARTICLE 8 TERM AND TERMINATION

8.1   Term and Expiration. This Agreement shall be effective as of the Effective
Date and unless terminated earlier pursuant to Sections 8.2 or 8.3 below, this
Agreement shall continue in effect until expiration of all royalty obligations
hereunder. Upon expiration of this Agreement, Merck’s licenses pursuant to
Section 3.1 and 3.2 shall become fully paid-up, perpetual licenses.

8.2 Voluntary Termination by Merck.

  8.2.1   Voluntary Termination by Merck Without Cause. Merck shall have the
right to terminate this Agreement in its sole discretion by giving * days
advance written notice to Avalon:

  (a)   *;     (b)   *;     (c)   *;     (d)   *;     (e)   *; or     (f)   *.

  8.2.2   Effect of Merck Voluntary Termination: In the event that Merck
terminates this Agreement under Section 8.2.1: (i) each Party shall pay all
amounts then due and owing as of the termination date; and (ii) no later than *
days after the effective date of such termination, each Party shall return or
cause to be returned to the other Party all Information, Hit Compounds, Lead
Compounds, Nominated Compounds, Licensed Compounds and Materials delivered or
provided by the other Party; provided, however, (i) each Party may retain one
copy of Information received from the other Party in its confidential files for
record purposes, and (ii) *.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

30



--------------------------------------------------------------------------------



 



      The foregoing shall be subject to the following additional provisions, as
applicable:

  (a)   *;     (b)   *;     (c)   *; and     (d)   except for the surviving
provisions set forth in this Section 8.2.2 and Section 8.4, the rights and
obligations of the Parties hereunder shall terminate as of the date of such
termination.

  8.2.3   Avalon Voluntary Termination and Effects. In the event that Merck
provides Avalon with a No Commercial Viability Notice under Section 3.4 and
Merck does not within * days thereafter, terminate this Agreement pursuant to
Section 8.2.1(d), Avalon shall have the right to terminate this Agreement in its
sole discretion by giving * days advance written notice to Merck, in which case,
*.     8.2.4   Mutual Voluntary Termination and Effects. Avalon and Merck may
mutually agree in writing to terminate this Agreement during the Research
Program Term for any reason, including if the Parties mutually agree that they
scientifically are not likely to identify a Lead Compound that satisfies a *
Proof of Concept and * Proof of Concept for the Target and, in the event of such
a mutually agreed termination, (i) each Party shall pay all amounts then due and
owing as of the termination date; and (ii) no later than * days after the
effective date of such termination, each Party shall return or cause to be
returned to the other Party all Information, Hit Compounds, Lead Compounds,
Nominated Compounds, Licensed Compounds and Materials delivered or provided by
the other Party and all copies thereof; provided, however, (a) each Party may
retain one copy of Information received from the other Party in its confidential
files for record purposes, and (b) *; and (iii) except for the surviving
provisions set forth in this Section 8.2.4 and Section 8.4, the rights and
obligations of the Parties hereunder shall terminate as of the date of such
termination.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

31



--------------------------------------------------------------------------------



 



8.3 Termination for Cause.

  8.3.1   Cause for Termination. This Agreement may be terminated at any time
during the term of this Agreement:

  (a)   upon written notice by either Party if the other Party is in material
breach of its material obligations hereunder by causes and reasons within its
control and has not cured such breach within * days after notice requesting cure
of the breach; provided, however, in the event of a good faith dispute with
respect to the existence of a material breach, the * day cure period shall be
tolled until such time as the dispute is resolved pursuant to Section 10.6
hereof; or     (b)   by either Party upon the filing or institution of
bankruptcy, reorganization, liquidation or receivership proceedings, or upon an
assignment of a substantial portion of the assets for the benefit of creditors
by the other Party; provided, however, that in the case of any involuntary
bankruptcy proceeding such right to terminate shall only become effective if the
Party consents to the involuntary bankruptcy or such proceeding is not dismissed
within * days after the filing thereof.

  8.3.2   Effect of Termination for Cause on License.

  (a)   If Merck terminates this Agreement under Section 8.3.1(a): *.     (b)  
If Avalon terminates this Agreement under subsection 8.3.1(a): *.     (c)   If
this Agreement is terminated by Merck pursuant to subsection 8.4.1(b) due to the
rejection of this Agreement by or on behalf of Avalon under Section 365 of the
United States Bankruptcy Code (the “Code”), all licenses and rights to licenses
granted under or pursuant to this Agreement by Avalon to Merck are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the Code, licenses
of rights to “intellectual property” as defined under Section 101(35A) of the
Code. The Parties agree that Merck, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Code, and that upon commencement of a bankruptcy proceeding by or
against Avalon under the Code, Merck shall be entitled to a complete duplicate
of or complete access to (as Merck deems appropriate), any such intellectual
property and all embodiments of such intellectual property. Such intellectual
property and all embodiments thereof shall be promptly delivered to Merck
(i) upon any such commencement of a bankruptcy proceeding upon written request
therefore by Merck, unless Avalon elects to continue to perform all of its
obligations under this Agreement or (ii) if not delivered under (i) above, upon
the rejection of this Agreement by or on behalf of Avalon upon written request
therefore by Merck. The foregoing provisions of this Section 8.3.2(c) are
without prejudice to any rights Merck may have arising under the Code or other
applicable law.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

32



--------------------------------------------------------------------------------



 



8.4   Effect of Expiration or Termination; Survival. Upon termination or
expiration of this Agreement all rights, licenses and obligations under this
Agreement shall terminate except the rights, licenses and obligations of the
Parties that expressly survive such termination in accordance with the terms of
this Article 8. Expiration or termination of this Agreement shall not relieve
the Parties of any obligation accruing prior to such expiration or termination.
Any expiration or termination of this Agreement shall be without prejudice to
the rights of either Party against the other accrued or accruing under this
Agreement prior to expiration or termination, including without limitation the
obligation to pay royalties for Product(s) or Licensed Compound sold prior to
such expiration or termination and to pay all other amounts due and owing under
this Agreement as of the effective date of such termination or expiration. The
provisions of Article 4 shall survive the expiration or termination of this
Agreement and shall continue in effect for * years. In addition to any other
provision of this Agreement that expressly survive termination or expiration of
this Agreement in accordance with this Article 8, the following provisions of
this Agreement shall survive any expiration or termination of this Agreement:

  *   .

ARTICLE 9 INDEMNIFICATION

9.1   Indemnification by Avalon. Avalon shall indemnify, defend and hold Merck,
its Affiliates and their respective agents, employees, officers and directors
(each a “Merck Indemnitee”) harmless from and against any and all claims, suits,
actions, demands, liabilities, expenses and/or loss, including reasonable legal
expense and attorneys’ fees (collectively, “Losses”), to which any Merck
Indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any person or entity other than a Party or its Affiliates to the
extent such Losses arise directly or indirectly out of (a) Avalon’s, its
sublicensees’ or subcontractors’ performance of Avalon’s obligations under this
Agreement; (b) the practice by Avalon, its Affiliates or sub-licensees of any
license granted to it hereunder; (c) the manufacture, use, handling, storage,
sale or other disposition of Avalon Optioned Compounds or products containing
Avalon Optioned Compounds by or on behalf of Avalon, its Affiliates or
sub-licensees, (d) the use by a Third Party of any Avalon Optioned Compound or
product containing such Avalon Optioned Compound sold or otherwise provided by
Avalon, its Affiliates or sub-licensees; or (e) a material breach by Avalon, its
sublicensees’ or subcontractors’ of any covenant, representation or warranty or
other agreement made by Avalon in this Agreement; except, in each case, to the
extent such Losses result from the material breach by Merck, its Related Party
or subcontractors of any covenant, representation, warranty or other agreement
made by Merck in this Agreement or the negligence or willful misconduct of any
Merck Indemnitee.

9.2   Indemnification By Merck. Merck shall indemnify, defend and hold Avalon,
its Affiliates and their respective agents, employees, officers and directors
(each an “Avalon Indemnitee”) harmless from and against any and all Losses to
which any Avalon Indemnitee may become subject as a result of any claim, demand,
action or other proceeding by any person or entity other than a Party or its
Affiliates to the extent such Losses arise directly or indirectly out of
(a) Merck’s, its Related Parties or subcontractors’ performance of Merck’s
obligations under this Agreement; (b) the practice by Merck and its Related
Parties of any license granted to it hereunder; (c) the manufacture, use,
handling, storage, sale or other disposition of Licensed Compounds or Products
by or on behalf of Merck and its Related Parties, (d) the use by a Third Party
of any Licensed Compound or Product sold or otherwise provided by Merck or its
Related Parties; or (e) a material breach by Merck or its Related Parties of any
of covenant, representation, warranty or other Agreement made by Merck in this
Agreement; except, in each case, to the extent such Losses result from the
material breach by Avalon, its Affiliates, sublicensees or subcontractors of any
covenant, representation, warranty or other agreement made by Avalon in this
Agreement or the negligence or willful misconduct of any Avalon Indemnitee.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.



33



--------------------------------------------------------------------------------



 



9.3   Notice of Indemnification Obligation and Defense. Any Party entitled to
indemnification under Section 9.1 or 9.2 shall give notice to the indemnifying
Party of any Losses that may be subject to indemnification, promptly after
learning of such Losses, but the omission to so notify the indemnifying Party
promptly will not relieve the indemnifying Party from any liability under
Section 9.1 or 9.2 except to the extent that the indemnifying Party shall have
been prejudiced as a result of the failure or delay in providing such notice.
The indemnifying Party shall assume the defense of such Losses with counsel
reasonably satisfactory to the indemnified Party. If such defense is assumed by
the indemnifying Party, the indemnifying Party will not be subject to any
liability for any settlement of such Losses made by the indemnified Party
without its consent (but such consent will not be unreasonably withheld or
delayed), and will not be obligated to pay the fees and expenses of any separate
counsel retained by the indemnified Party with respect to such Losses. The
indemnified Party shall provide the indemnifying Party with all information in
its possession and all assistance reasonably necessary to enable the
indemnifying Party to carry on the defense of any such Losses. The indemnifying
Party may settle any claim relating to Losses or otherwise consent to an adverse
judgment (a) with prior written notice to the indemnified Party but without the
consent of the indemnified Party where the only liability to the indemnified
Party is the payment of money and the indemnifying Party makes such payment, or
(b) where there is liability to the indemnified Party in addition to money
damages, only with the prior written consent of the indemnified Party, such
consent not to be unreasonably withheld or delayed.

9.4   No Consequential Damages. NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY
FOR SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES TO THE OTHER PARTY ARISING OUT
OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING WITHOUT
LIMITATION, LOST PROFITS (WHICH FOR THE PURPOSES OF CLARITY DO NOT INCLUDE
PAYMENTS TO BE MADE TO A PARTY UNDER THIS AGREEMENT) ARISING FROM OR RELATING TO
ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES;
PROVIDED, HOWEVER, THAT THIS SECTION 9.4 SHALL NOT BE CONSTRUED TO LIMIT EITHER
PARTY’S INDEMNIFICATION OBLIGATIONS UNDER SECTIONS 9.1 OR 9.2 OR A PARTY’S RIGHT
TO OBTAIN SUCH DAMAGES FOR A BREACH OF ARTICLE 4.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

34



--------------------------------------------------------------------------------



 



Article 10 MISCELLANEOUS

10.1   Force Majeure. Neither Party shall be held liable to the other Party nor
be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement ) to the extent such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, potentially including, but not limited to,
embargoes, war, acts of war (whether war be declared or not), acts of terrorism,
insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, fire, floods, or other acts of God, or acts, omissions or delays
in acting by any governmental authority or the other Party. The affected Party
shall notify the other Party of such force majeure circumstances as soon as
reasonably practical, and shall promptly undertake all reasonable efforts
necessary to cure such force majeure circumstances.

10.2 Assignment; Change of Control.

  10.2.1   Except as provided in this Section 10.2, this Agreement may not be
assigned or otherwise transferred, nor may any right or obligation hereunder be
assigned or transferred, by either Party without the consent of the other Party.
    10.2.2   Merck may, without consent of Avalon, assign this Agreement and its
rights and obligations hereunder in whole or in part to an Affiliate of Merck or
in connection with a Change of Control.     10.2.3   Avalon may assign this
Agreement in its entirety to the successor party in connection with a Change of
Control; provided that if such Change of Control is a Competing Pharma Change of
Control, then Avalon shall provide written notice to Merck at least * days prior
to the completion of such Change of Control and Merck shall have the right, at
Merck’s election at any time within * days after the date that Merck received
notice from Avalon that such Change of Control has occurred, by written notice
to Avalon to implement some or all of the following revisions to this Agreement:

  (a)   *;     (b)   *;     (c)   *.

  10.2.4   Any attempted assignment not in accordance with this Section 10.2
shall be void.     10.2.5   Any permitted assignee shall assume all assigned
obligations of its assignor under this Agreement.

10.3   Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

35



--------------------------------------------------------------------------------



 



10.4   Notices. All notices which are required or permitted hereunder shall be
in writing and sufficient if delivered personally, sent by facsimile (and
promptly confirmed by personal delivery, registered or certified mail or
overnight courier), sent by nationally-recognized overnight courier or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

         
 
  if to Avalon, to   Avalon Pharmaceuticals, Inc.
 
      20358 Seneca Meadows Parkway
 
      Germantown, MD 20876
 
      Attention: Office of Chief Executive Officer
 
      Facsimile No.: (301) 556-9910
 
       
 
  and:   Avalon Pharmaceuticals, Inc.
 
      20358 Seneca Meadows Parkway
 
      Germantown, MD 20876
 
      Attention: Office of General Counsel
 
      Facsimile No.: (301) 556-9910
 
       
 
  if to Merck, to:   Merck & Co., Inc.
 
      *
 
       
 
  and   Merck & Co., Inc.
 
      *

    Or to such other address(es) as the Party to whom notice is to be given may
have furnished to the other Party in writing in accordance herewith. Any such
notice shall be deemed to have been given: (a) when delivered if personally
delivered or sent by facsimile on a business day (or if delivered or sent on a
non-business day, then on the next business day); (b) on the business day after
dispatch if sent by nationally-recognized overnight courier; or (c) on the fifth
(5th) business day following the date of mailing, if sent by mail.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

36



--------------------------------------------------------------------------------



 



10.5   Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and the patent laws of the
United States (except for patents in countries outside the United States which
shall be construed in accordance with the laws of the applicable country)
without reference to any rules of conflict of laws or renvoi.

10.6   Dispute Resolution.

  10.6.1   The Parties shall negotiate in good faith and use reasonable efforts
to settle any dispute, controversy or claim arising from or related to this
Agreement or the breach thereof. If the Parties do not fully settle, and a Party
wishes to pursue the matter, each such dispute, controversy or claim that is not
an “Excluded Claim” shall be finally resolved by binding arbitration in
accordance with the Commercial Arbitration Rules and Supplementary Procedures
for Large Complex Disputes of the American Arbitration Association (“AAA”), and
judgment on the arbitration award may be entered in any court having
jurisdiction thereof. The arbitrators shall reach a decision based on the rights
and obligations of the Parties as set forth in this Agreement and in reaching
such a decision, the Arbitrators shall not have the power to vary the terms and
conditions of this Agreement and/or the obligations of the Parties under this
Agreement. The decision of the arbitrators shall be final and binding on the
Parties.     10.6.2   The arbitration shall be conducted by a panel of three
persons experienced in the pharmaceutical business: within * days after
initiation of arbitration, each Party shall select one person to act as
arbitrator and the two Party-selected arbitrators shall select a third
arbitrator within * days of their appointment. If the arbitrators selected by
the Parties are unable or fail to agree upon the third arbitrator, the third
arbitrator shall be appointed by the AAA. The place of arbitration shall be New
York, New York, and all proceedings and communications shall be in English.    
10.6.3   Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any preliminary injunctive or
provisional relief necessary to protect the rights or property of that Party
pending the arbitration award. The arbitrators shall have no authority to award
punitive or any other type of damages not measured by a Party’s compensatory
damages. Each Party shall bear its own costs and expenses and attorneys’ fees
and an equal share of the arbitrators’ fees and any administrative fees of
arbitration.     10.6.4   Except to the extent necessary to confirm an award or
as may be required by law, rule, regulation neither a Party nor an arbitrator
may disclose the existence, content, or results of an arbitration without the
prior written consent of both Parties. In no event shall an arbitration be
initiated after the date when commencement of a legal or equitable proceeding
based on the dispute, controversy or claim would be barred by the applicable New
York statute of limitations.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

37



--------------------------------------------------------------------------------



 



  10.6.5   The Parties agree that, in the event of a dispute over the nature or
quality of performance under this Agreement, neither Party may terminate this
Agreement until final resolution of the dispute through arbitration. The Parties
further agree that any payments made pursuant to this Agreement pending
resolution of the dispute shall be refunded if an arbitrator determines that
such payments are not due.     10.6.6   As used in this Section, the term
“Excluded Claim” shall mean a dispute, controversy or claim that concerns
(a) the validity or infringement of a patent, trademark or copyright; or (b) any
antitrust, anti-monopoly or competition law or regulation, whether or not
statutory.

10.7   Entire Agreement; Amendments. This Agreement, together with the Schedules
and Exhibits hereto, contains the entire understanding of the Parties with
respect to the subject matter hereof and supersedes and cancels all previous
express or implied agreements and understandings, negotiations, writings and
commitments, either oral or written, in respect to the subject matter hereof.
The Schedules and Exhibits to this Agreement are incorporated herein by
reference and shall be deemed a part of this Agreement. This Agreement may be
amended, or any term hereof modified, only by a written instrument duly executed
by authorized representatives of both Parties hereto. Notwithstanding anything
to the contrary in the foregoing, that certain Confidential Disclosure Agreement
between the Parties dated October 7, 2005, shall remain in full force and effect
with respect to the subject matter thereof and information disclosed thereunder;
provided that any information disclosed thereunder may be utilized by the
Parties for the purposes of this Agreement as if it were disclosed hereunder.

10.8   Headings. The captions to the several Articles, Sections and subsections
hereof are not a part of this Agreement, but are merely for convenience to
assist in locating and reading the several Articles and Sections hereof.

10.9   Independent Contractors. It is expressly agreed that Avalon and Merck
shall be independent contractors and that the relationship between the two
Parties shall not constitute a partnership, joint venture or agency. Neither
Avalon nor Merck shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other Party, without the prior written consent of the other
Party.

10.10   Waiver. The waiver by either Party hereto of any right hereunder, or of
any failure of the other Party to perform, or of any breach by the other Party,
shall not be deemed a waiver of any other right hereunder or of any other breach
by or failure of such other Party whether of a similar nature or otherwise.

10.11   Cumulative Remedies. Except to the extent otherwise specifically set
forth in this Agreement, no remedy referred to in this Agreement is intended to
be exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

38



--------------------------------------------------------------------------------



 



10.12   Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

10.13   Certain Conventions. Any reference in this Agreement to an Article,
Section, subsection, paragraph, clause, Schedule or Exhibit shall be deemed to
be a reference to an Article, Section, subsection, paragraph, clause, Schedule
or Exhibit, of or to, as the case may be, this Agreement, unless otherwise
indicated. Unless the context of this Agreement otherwise requires, (a) words of
any gender include each other gender, (b) words such as “herein”, “hereof”, and
“hereunder” refer to this Agreement as a whole and not merely to the particular
provision in which such words appear, and (c) words using the singular shall
include the plural, and vice versa.

10.14   Business Day Requirements. In the event that any notice or other action
or omission is required to be taken by a Party under this Agreement on a day
that is not a business day then such notice or other action or omission shall be
deemed to required to be taken on the next occurring business day.

10.15   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

10.16   Affiliates. Each Party shall cause its respective Affiliates to comply
with the terms, conditions, and obligations of this Agreement that are
applicable to its Affiliates.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

39



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

      MERCK & CO., INC.   AVALON PHARMACEUTICALS, INC.
 
   
BY:/s/ Mervyn Turner
  BY:/s/ Kenneth C. Carter, Ph.D.
 
   
 
   
NAME: Mervyn Turner
  NAME: Kenneth C. Carter, Ph.D.
 
   
TITLE: SVP, WWLER
  TITLE: President and CEO

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

40



--------------------------------------------------------------------------------



 



SCHEDULE 2.1 RESEARCH PROGRAM
Work Plan
     This Research Program Work Plan (this “Work Plan”) is a part of the
Research Collaboration and License Agreement, dated as of March 5, 2007 (the
“Agreement”), by and between Avalon Pharmaceuticals, Inc. and Merck & Co. Inc.
to which it is attached. Capitalized terms used herein without definition herein
shall have the meaning given such terms in the Agreement. All work to be
performed under this Work Plan is subject to the terms and conditions of the
Agreement.
*
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

41